Exhibit 10.444

 

Florida documentary stamp tax in the amount of $                  has been
affixed to the recorded instrument securing this promissory note pursuant to
Section 201.08, Florida Statutes.

 

PROMISSORY NOTE

 

$11,192,500.00

New York, New York

 

December 29, 2004

 

FOR VALUE RECEIVED, INLAND WESTERN WESLEY CHAPEL NORTHWOODS, L.L.C., a Delaware
limited liability company, having its principal place of business at 2901
Butterfield Road, Oak Brook, Illinois 60523, a maker hereunder (referred to
herein as “Borrower”), hereby unconditionally promises to pay to the order of
NOMURA CREDIT & CAPITAL, INC., a Delaware corporation, as payee, having an
address at 2 World Financial Center, Bldg. B, New York, New York 10281
(“Lender”), or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of ELEVEN MILLION ONE HUNDRED NINETY TWO
THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($11,192,500.00), in lawful money of
the United States of America with interest thereon to be computed from the date
of this Note at the Interest Rate, and to be paid in accordance with the terms
of this Note and that certain Loan Agreement, dated as of the date hereof,
between Borrower and Lender (the “Loan Agreement”). All capitalized terms not
defined herein shall have the respective meanings set forth in the Loan
Agreement.

 

ARTICLE 1

 

PAYMENT TERMS

 

Borrower agrees to pay interest on the unpaid principal sum of this Note from
time to time outstanding at the rates and at the times specified in the Loan
Agreement and the outstanding balance of the principal sum of this Note and all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date. This Note shall be the “Note” as defined in the Loan Agreement.

 

ARTICLE 2

 

DEFAULT AND ACCELERATION

 

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.

 

--------------------------------------------------------------------------------


 

ARTICLE 3

 

LOAN DOCUMENTS

 

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.

 

ARTICLE 4

 

SAVINGS CLAUSE

 

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the maximum
lawful rate or amount, (b) in calculating whether any interest exceeds the
lawful maximum, all such interest shall be amortized, prorated, allocated and
spread over the full amount and term of all principal indebtedness of Borrower
to Lender, and (c) if through any contingency or event, Lender receives or is
deemed to receive interest in excess of the lawful maximum, any such excess
shall be deemed to have been applied toward payment of the principal of any and
all then outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.

 

ARTICLE 5

 

NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

ARTICLE 6

 

WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may

 

2

--------------------------------------------------------------------------------


 

become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a partnership, the agreements herein contained shall remain in force
and applicable, notwithstanding any changes in the individuals comprising the
partnership, and the term “Borrower,” as used herein, shall include any
alternate or successor partnership, but any predecessor partnership and their
partners shall not thereby be released from any liability. If Borrower is a
limited liability company, the agreements herein contained shall remain in force
and applicable, notwithstanding any changes in the members comprising the
company, and the term “Borrower,” as used herein, shall include any alternate or
successor company, but any predecessor company shall not thereby be released
from any liability.  If Borrower is a corporation, the agreements contained
herein shall remain in full force and applicable notwithstanding any changes in
the shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. (Nothing in the foregoing sentence shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such entity which may be set forth in the Loan
Agreement, the Mortgage or any other Loan Document.)

 

ARTICLE 7

 

TRANSFER

 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer except as provided in the Loan Agreement, Lender may deliver all the
collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall from that date forward forever be relieved and
fully discharged from any liability or responsibility in the matter; but Lender
shall retain all rights hereby given to it with respect to any liabilities and
the collateral not so transferred.

 

ARTICLE 8

 

EXCULPATION

 

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

ARTICLE 9

 

GOVERNING LAW

 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE
GOVERNED, APPLIED AND

 

3

--------------------------------------------------------------------------------


 

ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED AND APPLICABLE FEDERAL LAWS.

 

ARTICLE 10

 

NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

BORROWER:

 

 

 

INLAND WESTERN WESLEY CHAPEL
NORTHWOODS, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

Inland Western Retail Real Estate Trust,
Inc., a Maryland corporation

 

 

 

 

 

 

 

 

By:

 /s/ Valerie Medina

 

 

 

 

Name:

Valerie Medina

 

 

 

Title:

Asst. Secretary

 

5

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF Illinois

)

 

) ss:

COUNTY OF DuPage

)

 

I, the undersigned, a Notary Public, in and for said County and State, do hereby
certify that VALERIE MEDINA, the ASST. SECRETARY of INLAND WESTERN RETAIL REAL
ESTATE TRUST, INC, personally known to me to be the same person whose name is
subscribed to the foregoing instrument, as having executed the same, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her free and voluntary act on behalf of the INLAND
WESTERN RETAIL REAL ESTATE TRUST, INC, for the uses and purposes therein set
forth.

 

Given under my hand and official seal this 22nd day of December, 2004.

 

 

 

/s/ Rose Marie Allred

 

Notary Public

 

 

 

 

Commission expires:

 

 

 

“OFFICIAL SEAL”

 

 

Rose Marie Allred

 

 

Notary Public, State of Illinois

 

 

My Commission Exp. 05/21/2005

 

 

 

6

--------------------------------------------------------------------------------